MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2018 ME 157 
Docket:	      Cum-18-284	      	
Submitted	
  On	Briefs:	 November	28,	2018	
Decided:	     December	6,	2018	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                   IN	RE	CHILD	OF	ADAM	E.	
	
	
PER	CURIAM	

        [¶1]	 	 Adam	 E.	 appeals	 from	 a	 judgment	 of	 the	 District	 Court	

(Portland,	Powers,	 J.)	 terminating	 his	 parental	 rights	 to	 his	 child	 pursuant	 to	

22	M.R.S.	 §	4055(1)(A)(1)(a)	 and	 (B)(2)(a),	 (b)(i)-(ii)	 (2017).1	 	 The	 father	

contends	that	the	evidence	was	insufficient	to	support	the	court’s	findings	by	

clear	and	convincing	 evidence	that	(1)	 he	is	 unable	to	 protect	the	child	from	

jeopardy	or	to	take	responsibility	for	him	within	a	time	reasonably	calculated	

to	 meet	 the	 child’s	 needs,	 and	 (2)	termination	 is	 in	 the	 child’s	 best	 interest.		

See	id.		We	affirm	the	judgment.	

        [¶2]		The	court	based	its	determinations	on	the	following	findings	of	fact,	

all	of	which	are	supported	by	competent	evidence	in	the	record:	

        [The	father]	loves	his	son	but	has	not	cared	for	him	for	years.		The	
        father	has	had	chronic	homelessness	and	mental	health	issues.		He	
        has	not	had	a	stable	house	for	his	son	and	lived	outside	as	recently	

    1		The	mother	consented	to	a	termination	of	her	parental	rights	and	is	not	a	party	to	this	appeal.	
2	

     as	the	winter	of	2017-18.		[The	father]	has	had	a	chaotic	lifestyle	
     himself	and	only	recently	found	an	apartment.		He	continues	to	live	
     with	a	woman	with	a	concerning	child	protection	history	involving	
     termination	of	her	parental	rights.	
     	
     The	child’s	father	only	had	supervised	visits	which	were	suspended	
     twice	for	inconsistent	attendance.		Recently	he	has	seen	[the	child]	
     three	 hours	 on	 Friday	 afternoons,	 and	 again	 there	 have	 been	
     inconsistent	 visits.	 	 He	 is	 a	 hard	 worker	 and	 seems	 to	 have	
     prioritized	 work	 over	 child	 issues.	 	 He	 has	 not	 learned	 about	 his	
     son’s	services	or	school	issues.		He	did	not	ask	DHHS	to	check	out	
     his	new	apartment	for	possible	trial	 placement.		[The	father]	has	
     not	had	unsupervised	contact.		His	statement	that	he	can	meet	this	
     child’s	many	needs	now	is	unrealistic.	
     	
     This	 child	 has	 considerable	 needs	 to	 address	 his	 anxiety	 and	
     behavioral	 issues	 and	 will	 require	 services	 for	 a	 long	 time.	 	 [The	
     father]	 has	 not	 participated	 in	 services	 and	 has	 not	 shown	 an	
     understanding	of	these	issues.		He	wants	to	be	a	parent	but	has	not	
     shown	he	has	the	ability	to	do	so	throughout	this	case,	despite	his	
     stated	desire	to	do	so	now.	
     	
     .	.	.	.		
     	
     This	child	has	many	needs	despite	receiving	extensive	services	to	
     address	 his	 mental	 health	 and	 behavioral	 issues.	 	 He	 has	 been	
     supported	in	that	endeavor	by	the	.	.	.	foster	family,	which	is	able	to	
     understand	and	meet	his	 needs.		It	has	proven	to	be	an	 excellent	
     home.		He	has	improved	over	about	two	years	as	part	of	this	family	
     while	still	 needing	ongoing	support	for	 years.		His	father	 has	 not	
     shown	an	ability	to	understood	these	issues	or	meet	such	needs.	
     	
     Termination	 will	 provide	 the	 permanence,	 stability,	 and	
     consistency	that	this	boy	needs.		Uncertainty	over	the	occurrence	
     of	 parental	 visits	 will	 end.	 .	 .	 .	 He	 will	 not	 face	 removal	 from	 his	
     family,	 as	 has	 occurred	 twice	 before	 with	 his	 biological	 parents.		
     There	will	be	no	more	court	reviews	after	adoption	and	his	services	
                                                                                       3	

         will	still	continue	.	.	.	.		All	of	this	should	help	[the	child]	continue	to	
         improve	his	mental	health,	social,	and	behavioral	issues.	
         	
         This	is	clearly	best	for	[the]	young	[child],	even	though	it	may	take	
         away	his	father’s	contact.		That	itself	has	been	inconsistent	and	a	
         source	of	stress.	
         	
	        [¶3]		Reviewing	the	factual	findings	supporting	the	court’s	unfitness	and	

best	interest	determinations	for	clear	error,	and	further	reviewing	the	court’s	

ultimate	conclusion	that	termination	is	in	the	child’s	best	interest	for	an	abuse	

of	 discretion,	 we	 determine	 that	 the	 court’s	 findings	 and	 conclusions	 are	

supported	 by	 this	 record.	 	 See	 In	 re	 Child	 of	 Portia	 L.,	 2018 ME 51,	 ¶	 2,	

183 A.3d 747;	 see	 also	 Sullivan	 v.	 George,	 2018 ME 115,	 ¶	 13,	 191 A.3d 1168 

(“A	fact-finding	is	clearly	erroneous	only	if	there	is	no	competent	evidence	in	

the	record	to	support	it.”	(quotation	marks	omitted)).		Accordingly,	we	affirm	

the	judgment.	

         The	entry	is:	

                            Judgment	affirmed.	
	
	     	      	      	     	    	
	
Jason	A.	MacLean,	Esq.,	Bridgton,	for	appellant	father	
	
Janet	T.	Mills,	Attorney	General,	and	Meghan	Szylvian,	Asst.	Atty.	Gen.,	Office	of	
the	Attorney	General,	Augusta,	for	appellee	Department	of	Health	and	Human	
Services	
	
Portland	District	Court	docket	number	PC-2016-54	
FOR	CLERK	REFERENCE	ONLY